          Case 4:15-cv-03354-DMR Document 176-3 Filed 04/09/19 Page 1 of 2




 1   Timothy W. Fredricks (SBN 238039)
     Jared M. Ahern (SBN 279187)
 2   WINGET SPADAFORA & SCHWARTZBERG LLP
     1900 Avenue of the Stars, Suite 450
 3   Los Angeles, CA 90067
     Telephone: 310.836.4800
 4   Facsimile: 310.836.4801
 5   Attorneys for Defendant
 6   MUTUAL SECURITIES, INC.

 7
                         UNITED STATES DISTRICT COURT
 8
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
10
11   CHARLOTTE B. MILLINER, as                CASE NO. 3:15-cv-03354-DMR
     trustee of the Charlotte B. Milliner
     Trust dated January 30, 1997, and as     [PROPOSED] ORDER
12   owner and holder of the                  GRANTING DEFENDANT
     CHARLOTTE B. MILLINER SEP                MUTUAL SECURITIES, INC.’S
13   IRA; JOANNE BREM, as Trustee of          MOTION TO ENFORCE
     the Van Santen-Brem Revocable            SETTLEMENT AGREEMENT
14   Trust, for themselves and on behalf of   AND STIPULATED
     all others similarly situated,           PROTECTIVE ORDER
15
                              Plaintiffs,     Action Filed: July 21, 2015
16
                 v.
17
     MUTUAL SECURITIES, INC.,
18   a California corporation,
19                            Defendant.
20
21
22
23
24
25
26
27
28
                                                                     CV-15-03354 DMR
       [PROPOSED] ORDER GRANTING DEFENDANT MUTUAL SECURITIES, INC.’S
     MOTION TO ENFORCE SETTLEMENT AGREEMENT AND STIPULATED PROTECTIVE
                                  ORDER
           Case 4:15-cv-03354-DMR Document 176-3 Filed 04/09/19 Page 2 of 2




 1                                    PROPOSED ORDER
 2         Having reviewed Defendant’s Motion to Enforce Settlement Agreement and
 3   Stipulated Protective Order, the Declaration of Timothy W. Fredricks, the
 4   Declaration of Jason T. Dennett, materials submitted in support thereof, and other
 5   records on file, the Court hereby GRANTS the motion to enforce settlement
 6   agreement and stipulated protective order, and orders the following:
 7         1) Plaintiff Charlotte Milliner is ordered to dismiss the FINRA Action
 8            against Mutual Securities, Inc.;
 9         2) Plaintiffs Charlotte Milliner and Joanne Brem are ordered to instruct their
10            attorney, David Sturgeon-Garcia, to dismiss the Gilotti Statement of
11            Claim, instruct FINRA to remove it from the administrative record, and
12            file an amended statement of claim that does not include any confidential
13            information; and
14         3) Plaintiffs Charlotte Milliner and Joanne Brem, and David-Sturgeon
15            Garcia are ordered to pay Mutual Securities, Inc. its reasonable attorneys’
16            fees and costs incurred in enforcing the settlement agreement.
17
18
19
20         IT IS SO ORDERED.
21
22
23
24   Dated: _________________                     ___________________________
25                                                DONNA M. RYU
                                                  United States Magistrate Judge
26
27
28
                                 1                       CV-15-03354 DMR
       [PROPOSED] ORDER GRANTING DEFENDANT MUTUAL SECURITIES, INC.’S
     MOTION TO ENFORCE SETTLEMENT AGREEMENT AND STIPULATED PROTECTIVE
                                   ORDER
